UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6134


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY EDWARD NIXON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:04-cr-00085-F-1)


Submitted:   March 15, 2010                 Decided:   April 1, 2010


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Gary Edward Nixon, Appellant Pro Se.   Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Gary Edward Nixon seeks to appeal the district court’s

order       denying      his   motion     for   reduction     of    sentence    under    18

U.S.C. § 3582 (2006).                In criminal cases, the defendant must

file the notice of appeal within fourteen days after the entry

of judgment.            Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding is criminal in nature and Rule 4(b) appeal period

applies).          With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                           Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

                  The    district     court     entered   its      order     denying    the

motion for reduction of sentence on December 15, 2009.                               Nixon

filed       the    notice      of   appeal    on    January   12,    2010, *   after    the

fourteen-day period expired but within the thirty-day excusable

neglect period.             Because the notice of appeal was filed within

the excusable neglect period, we remand the case to the district

court       for    the    court      to   determine     whether      Nixon     has     shown

        *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                                2
excusable neglect or good cause warranting an extension of the

fourteen-day appeal period.   The record, as supplemented, will

then be returned to this court for further consideration.

                                                            REMANDED




                                3